Citation Nr: 1805825	
Decision Date: 01/30/18    Archive Date: 02/07/18	

DOCKET NO.  14-15 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1966 to April 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  


FINDING OF FACT

Hypertension did not originate in service or within one year of separation from active service, and hypertension is not otherwise etiologically related to his active service or caused or chronically worsened by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include on a secondary basis, have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310(a) (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	VA's Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Those duties have been satisfied in this case.

April 2012 and November 2012 letters satisfied VA's duty to notify.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Together, those letters notified the Veteran of what evidence he was responsible for compiling, what evidence VA would compile on his behalf, what evidence was necessary to substantiate his claim for entitlement to service connection, and how the RO determines effective dates and assigns ratings.  

VA also satisfied the duty to assist the Veteran in developing his claim.  His service and post-service treatment records have been obtained and associated with his claims file.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim, and the Board is unaware of any outstanding evidence.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran received a VA examination in January 2013, and the VA examiner who performed that examination provided an addendum opinion in May 2013.  The VA examiner physically examined the Veteran, reviewed the Veteran's claims file and medical records, considered his statements, provided a report of his symptoms, and provided opinions supported by rationales.  The Board finds the January 2013 VA examination and May 2013 addendum opinion adequate to adjudicate the issue on appeal.  See Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board will therefore proceed with the adjudication of this appeal.

II.	Laws and Regulations

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active duty service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis for certain chronic diseases if the disability manifested to a compensable degree within the applicable presumptive period following a veteran's separation from active service.  38 U.S.C. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For hypertension, the presumptive period is one year.  38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomology.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For chronic diseases shown as such in active service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service connected unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  For a chronic disease to be considered to have been shown in active service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished for merely isolated findings.  Id.

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may be established for a disorder that is caused or aggravated by a service-connected disability.  Id. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 447-48 (1995).  To establish secondary service connection, the record must show:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 511 (1998); Allen, 7 Vet. App. at. 448.

III.	Analysis

In his substantive appeal, as well as November 2016 and December 2017 statements made through his representative, the Veteran contends that his hypertension is secondary to his service-connected Type II diabetes mellitus.  The probative evidence of record is against the Veteran's claim for entitlement to direct and secondary service connection for hypertension.

Service treatment records are silent for any complaints, treatment, or diagnoses of hypertension.  The Veteran was first diagnosed with hypertension and began single-drug treatment to control hypertension in June 2010.  This was more than forty years after the Veteran's separation from active service in April 1968, well in excess of the one-year presumptive period for hypertension.  See 38 C.F.R. §§3.307(a)(3), 3.309(a).  Furthermore, the evidence of record does not demonstrate continuity of symptomatology from the Veteran's separation from active service to onset of hypertension in June 2010.  See 38 C.F.R. § 3.303(b); Shedden, 381 F.3d at 1166-67.  For those reasons, the Board concludes that the Veteran is not entitled to direct service connection for hypertension.

The Veteran's main contention is that his hypertension was caused or aggravated by his service-connected Type II diabetes mellitus.  The record establishes that the Veteran has hypertension, and that he is currently service connected for Type II diabetes mellitus.  Thus, the first and second elements for secondary service connection are met.  See Wallin, 11 Vet. App. at 512.  The dispositive issue is therefore whether the service-connected Type II diabetes mellitus caused or aggravated the Veteran's hypertension.

According to VA medical center treatment records, the Veteran initiated treatment for hypertension in June 2010.  At that time, VA medical personnel noted that the Veteran had hyperglycemia but had never been treated for diabetes.  VA medical treatment records from June 2010 through December 2012 document that the Veteran used single-drug treatment regiments-specifically, Dyazide, Lisinopril 10 mg daily, and Losartan 25mg daily in succession-effectively to control his hypertension.

According to VA medical center treatment records, the Veteran was first diagnosed with Type II diabetes mellitus in February 2011.  The Veteran initiated a pharmacological treatment and certain life-style changes to manage his Type II diabetes mellitus. 

In January 2013, the Veteran received a VA examination related to his claim for service connection for Type II diabetes mellitus.  In the course of the examination, the VA examiner noted that the Veteran did not have any secondary conditions that were at least as likely as not (at least a 50% probability) due to or permanently aggravated by his Type II diabetes mellitus.  Stated differently, the VA examiner concluded that Type II diabetes mellitus most likely did not cause hypertension and has not worsened the Veteran's hypertension beyond its natural progression.

In May 2013, the VA examiner who performed the January 2013 VA examination provided an addendum opinion.  The VA examiner stated that the hypertension existed before onset of diabetes and thus was not due to diabetes.  Moreover, he concluded that the Veteran's hypertension was not aggravated by diabetes because the hypertension continued to be well-controlled on one medication following the Veteran's Type II diabetes mellitus diagnosis.  In other words, the hypertension was of the same severity before the onset of diabetes as it was after the onset, thereby establishing that there was no increase in severity.

The Board finds the VA examination and addendum opinion highly probative.  The VA examination and addendum opinion were predicated on a physical examination, a consideration of the Veteran's lay statements, and a detailed review of the Veteran's claims file.  The VA examiner rationalized the evidence of record, and concluded that the hypertension is not etiologically related to or aggravated by Type II diabetes mellitus.  

The Board has considered the Veteran's statements that he believes the hypertension is etiologically related to Type II diabetes mellitus.  The Veteran is not competent to provide an opinion on the etiology of his hypertension because any etiological relationship with Type II diabetes mellitus is a complex medical matter involving two diseases of insidious onset, not objectively observable, and outside the scope of common lay knowledge.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, his statements, to include those made through his representative, do not constitute competent evidence to show nexus.

Based on the foregoing, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, thus the benefit-of-the-doubt rule is not applicable here.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  Accordingly, the Veteran's claim of entitlement to service connection for hypertension is denied.  


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


